DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-15 are pending and have been examined in this application. 
This communication is the first action on the merits.
Claims 1-15 are rejected herein.
Information Disclosure Statement
As of the date of this action, no information disclosure statement has been filed on behalf of this case.
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, line 7 “surface, t a second” should be amended to –surface, a second–.  
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11071384 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 and 14-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 	Claims 4-5 and 14-15 are indefinite because claims appears to be reciting method while depend on the apparatus claims.
Appropriate correction/explanation is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Gonzalez (U.S. Pat. No. 9404615 B1).
Regarding claim 1, Gonzalez teaches a coupling system, comprising:
a male coupler (Figs. 300, 360) comprising a protrusion (301) having a first surface (surface of 301), a left angled edge (G1 see annotated figure below), and a right angled edge (G2 see annotated figure below) forming a first v-shape having a first v-shape angle formed between the left angled edge and the right angled edge;
wherein the protrusion is wider at a top portion of the male coupler (top of coupler shown in Fig. 7) than at a bottom portion of the male coupler (bottom of coupler shown in Fig. 7);
a female coupler (301) comprising a recess (66) having a second surface (surface of 62), t a second left angled edge (left edge of 62 defining 66), and a second right angled edge (right edge of 62 defining 66) forming a second v-shape having a second v-shape angle formed between the second left angled edge and the second right angled edge;
wherein the first v-shape angle is the same as the second v-shape angle;
wherein the recess is wider at a top portion of the female coupler than at a bottom portion of the female coupler;
(angular surface of 66 at 64 left) and a fourth angled surface (angular surface of 66 at 64 right), wherein the third and fourth angled surfaces form a third v-shape angle that is wider than the second v-shape angle, and wherein the third v-shape angle is less than 180 degrees; and
wherein the recess is configured to receive the protrusion.


    PNG
    media_image1.png
    614
    526
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    604
    504
    media_image2.png
    Greyscale


Regarding claim 2, Gonzalez teaches a first acute angle exists between the first surface (surface of 301) and a third surface (surface of G1) extending from the left angled edge, and a second acute angle exists between the first surface and a fourth surface (surface of G2) extending from the right angled edge.
Regarding claim 3, Gonzalez teaches a third acute angle exists between the second surface (surface of 62) and a fifth surface (surface of 62 left defining 66) extending from the second left angled edge, and a fourth acute angle exists between the second surface and a sixth surface (surface of 62 right defining 66) extending from the second right angled edge.

claim 4, Gonzalez teaches wherein, upon coupling the male coupler to the female coupler, the first surface (surface of 301) is parallel to the second surface (surface of 62).
Regarding claim 5, Gonzalez teaches the upon coupling the male coupler to the female coupler, the first surface contacts the second surface (see Fig. 4 for configuration).
Regarding claim 6, Gonzalez teaches the male coupler further comprises through-holes (G7 see annotated figure below) to facilitate affixing one or more accessories to the male coupler.

    PNG
    media_image3.png
    342
    471
    media_image3.png
    Greyscale

Regarding claim 7, Gonzalez teaches the female coupler (321) is coupled with at least one clamp (350).
Regarding claim 8, Gonzalez teaches the at least one clamp (350) is configured to tighten around a stem [intended use].
claim 10, Gonzalez teaches Gonzalez teaches a coupling system, comprising:
a female coupler (Fig. 13; 321) comprising a recess (328) having a first surface (rear surface of 328), a first left angled edge (G3 see annotated figure below), and a first right angled edge (G4 see annotated figure below) forming a first v-shape having a first v-shape angle formed between the first left angled edge and the first right angled edge;
wherein the recess is wider at a top portion of the female coupler than at a bottom portion of the female coupler; and
wherein the recess further comprises a third angled surface (G5 see annotated figure below) and a fourth angled surface (G6 see annotated figure below) at the top portion of the female coupler, wherein the third and fourth angled surfaces form a second v-shape angle that is wider than the first v-shape angle, and wherein the second v-shape angle is less than 180 degrees.
Regarding claim 11, Gonzalez teaches a male coupler (Figs. 10-12) having a protrusion (301) having a second surface (surface of 301), a second left angled edge (G1 see annotated figure above), and a second right angled edge (G2 see annotated figure above) forming a third v-shape having a third v-shape angle formed between the second left angled edge and the second right angled edge;
wherein the protrusion is wider at a top portion of the male coupler than at a bottom portion of the male coupler;
wherein the first v-shape angle is the same as the third v-shape angle; and
wherein the protrusion of the male coupler is configured to couple with the recess of the female coupler.
claim 12, Gonzalez teaches a first acute angle exists between the first surface (surface of 301) and a third surface (surface of G1) extending from the left angled edge, and a second acute angle exists between the first surface and a fourth surface (surface of G2) extending from the right angled edge.
Regarding claim 13, Gonzalez teaches a third acute angle exists between the second surface (surface of 62) and a fifth surface (surface of 62 left defining 66) extending from the second left angled edge, and a fourth acute angle exists between the second surface and a sixth surface (surface of 62 right defining 66) extending from the second right angled edge.
Regarding claim 14, Gonzalez teaches wherein, upon coupling the male coupler to the female coupler, the first surface (surface of 301) is parallel to the second surface (surface of 62).
Regarding claim 15, Gonzalez teaches the upon coupling the male coupler to the female coupler, the first surface contacts the second surface (see Fig. 4 for configuration).
	Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUHAMMAD. IJAZ
Primary Examiner
Art Unit 3631



/Muhammad Ijaz/Primary Examiner, Art Unit 3631